Case 2:21-cv-00121-VAP-PVC Document 1 Filed 01/07/21 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
        Nehemiah Kong                          Case No.
12
                 Plaintiff,
13                                             Complaint For Damages And
          v.                                   Injunctive Relief For Violations
14                                             Of: Americans With Disabilities
        New Age Kaleidoscope, LLC, a           Act; Unruh Civil Rights Act
15      California Limited Liability
        Company
16
                 Defendants.
17
18
            Plaintiff Nehemiah Kong complains of New Age Kaleidoscope, LLC, a
19
     California Limited Liability Company, and alleges as follows:
20
21
        PARTIES:
22
        1. Plaintiff is a California resident with physical disabilities. He is a
23
     paraplegic who suffers from post-polio syndrome. He uses a wheelchair for
24
     mobility. He has a specially equipped van with a ramp that deploys out of the
25
     passenger side of his van.
26
        2. Defendant New Age Kaleidoscope, LLC owned the real property
27
     located at or about 17525 Colima Rd, City of Industry, California, upon which
28
     the business “Verizon” operates, in November 2020.

                                           1

     Complaint
Case 2:21-cv-00121-VAP-PVC Document 1 Filed 01/07/21 Page 2 of 7 Page ID #:2




 1      3. Defendant New Age Kaleidoscope, LLC owns the real property located
 2   at or about 17525 Colima Rd, City of Industry, California, upon which the
 3   business “Verizon” operates, currently.
 4      4. Plaintiff does not know the true names of Defendants, their business
 5   capacities, their ownership connection to the property and business, or their
 6   relative responsibilities in causing the access violations herein complained of,
 7   and alleges a joint venture and common enterprise by all such Defendants.
 8   Plaintiff is informed and believes that each of the Defendants herein is
 9   responsible in some capacity for the events herein alleged, or is a necessary
10   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
11   the true names, capacities, connections, and responsibilities of the Defendants
12   are ascertained.
13
14      JURISDICTION & VENUE:
15      5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18      6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26      FACTUAL ALLEGATIONS:
27      8. Plaintiff went to Verizon (“Store”) in November 2020 with the intention
28   to avail himself of its goods or services and to assess the business for


                                               2

     Complaint
Case 2:21-cv-00121-VAP-PVC Document 1 Filed 01/07/21 Page 3 of 7 Page ID #:3




 1   compliance with the disability access laws.
 2      9. The Store is a facility open to the public, a place of public
 3   accommodation, and a business establishment.
 4      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 5   to provide wheelchair accessible parking in conformance with the ADA
 6   Standards as it relates to wheelchair users like the plaintiff.
 7      11. The Store provides parking to its customers but fails to provide
 8   wheelchair accessible parking space.
 9      12. One problem that plaintiff encountered is that there was no van-
10   accessible parking serving the Store. Meanwhile, even though there are other
11   parking spaces marked and reserved for persons with disabilities who drive
12   vans in the shopping center, those parking spaces do not serve the Store.
13   Indeed, if plaintiff wanted to use the other parking spaces marked and
14   reserved for persons with disabilities in the shopping center, he would have to
15   travel behind parked cars as well as travel with cars in the vehicular drive paths
16   to make it back to the Store. This is not accessible to plaintiff.
17      13. Plaintiff believes that there are other features of the parking that likely
18   fail to comply with the ADA Standards and seeks to have fully compliant
19   parking available for wheelchair users.
20      14. On information and belief, the defendants currently fail to provide
21   wheelchair accessible parking.
22      15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24      16. As a wheelchair user, the plaintiff benefits from and is entitled to use
25   wheelchair accessible facilities. By failing to provide accessible facilities, the
26   defendants denied the plaintiff full and equal access.
27      17. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                              3

     Complaint
Case 2:21-cv-00121-VAP-PVC Document 1 Filed 01/07/21 Page 4 of 7 Page ID #:4




 1      18. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4      19. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10      20. Plaintiff will return to the Store to avail himself of its goods or services
11   and to determine compliance with the disability access laws once it is
12   represented to him that the Store and its facilities are accessible. Plaintiff is
13   currently deterred from doing so because of his knowledge of the existing
14   barriers and his uncertainty about the existence of yet other barriers on the
15   site. If the barriers are not removed, the plaintiff will face unlawful and
16   discriminatory barriers again.
17      21. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                               4

     Complaint
Case 2:21-cv-00121-VAP-PVC Document 1 Filed 01/07/21 Page 5 of 7 Page ID #:5




 1   Defendants.) (42 U.S.C. section 12101, et seq.)
 2      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 3   again herein, the allegations contained in all prior paragraphs of this
 4   complaint.
 5      23. Under the ADA, it is an act of discrimination to fail to ensure that the
 6   privileges, advantages, accommodations, facilities, goods and services of any
 7   place of public accommodation is offered on a full and equal basis by anyone
 8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 9   § 12182(a). Discrimination is defined, inter alia, as follows:
10            a. A failure to make reasonable modifications in policies, practices,
11                or procedures, when such modifications are necessary to afford
12                goods,    services,    facilities,   privileges,    advantages,   or
13                accommodations to individuals with disabilities, unless the
14                accommodation would work a fundamental alteration of those
15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16            b. A failure to remove architectural barriers where such removal is
17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                defined by reference to the ADA Standards.
19            c. A failure to make alterations in such a manner that, to the
20                maximum extent feasible, the altered portions of the facility are
21                readily accessible to and usable by individuals with disabilities,
22                including individuals who use wheelchairs or to ensure that, to the
23                maximum extent feasible, the path of travel to the altered area and
24                the bathrooms, telephones, and drinking fountains serving the
25                altered area, are readily accessible to and usable by individuals
26                with disabilities. 42 U.S.C. § 12183(a)(2).
27      24. When a business provides parking for its customers, it must provide
28   accessible parking.


                                             5

     Complaint
Case 2:21-cv-00121-VAP-PVC Document 1 Filed 01/07/21 Page 6 of 7 Page ID #:6




 1      25. Here, accessible parking has not been provided in conformance with
 2   the ADA Standards.
 3      26. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6      27. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9      28. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15      29. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22      30. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24      31. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
Case 2:21-cv-00121-VAP-PVC Document 1 Filed 01/07/21 Page 7 of 7 Page ID #:7




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4
 5             PRAYER:
 6             Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8           1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12           2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
     Dated: January 6, 2021               CENTER FOR DISABILITY ACCESS
17
18
19
20                                        By: _______________________
21                                              Russell Handy, Esq.
                                                Attorney for plaintiff
22
23
24
25
26
27
28


                                                7

     Complaint
